PER CURIAM.
The employer/self-insured’s argument that the doctrine of res judicata bars the deputy commissioner’s award of temporary total disability benefits is unavailing. The deputy commissioner’s previous order only adjudicated claimant’s right to temporary disability benefits through June 5, 1981. This litigation involves a claim for compensation benefits from June 7, 1981. However, because the parties agree that the order should have awarded benefits from June 7, 1981, rather than April 8, 1981, we modify the deputy’s order accordingly. In all other respects, the deputy’s order is AFFIRMED.
LARRY G. SMITH, SHAW and JOA-NOS, JJ., concur.